Citation Nr: 1313274	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent disabling for diabetes mellitus type II with onychomycosis, erectile dysfunction, and nephropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1961 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) located in Decatur, Georgia.

In a January 2009 notice of disagreement, the Veteran specifically expressed disagreement with the RO's January 2009 denial of service connection for a heart disability.  In November 2010, the RO fully granted service connection for ischemic heart disease; therefore, that issue is not in appellate status and is not before the Board.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of his intent to withdraw his appeal of the issues of entitlement to service connection for hearing loss and an initial rating in excess of 20 percent disabling for diabetes mellitus type II with onychomycosis, erectile dysfunction, and nephropathy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for hearing loss and an initial rating in excess of 20 percent disabling for diabetes mellitus type II with onychomycosis, erectile dysfunction, and nephropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in March 2013 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing, that he wished to withdraw his appeal regarding the issues of entitlement to service connection for hearing loss and an initial rating in excess of 20 percent disabling for diabetes mellitus type II with onychomycosis, erectile dysfunction, and nephropathy; hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to entitlement to service connection for hearing loss and an initial rating in excess of 20 percent disabling for diabetes mellitus type II with onychomycosis, erectile dysfunction, and nephropathy, and these issues are dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


